Citation Nr: 0305141	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran (appellant) served on active duty from October 
1966 to July 1971, and served in the National Guard for 
almost twenty years.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's service personnel records show that while 
on active duty, he served as a helicopter pilot, a field wing 
aviator, and a rotary wing aviator.  He received the Air 
Medal.  Thus, there is credible evidence of noise exposure 
during active service.

3.  Competent VA medical evidence links the veteran's current 
bilateral defective hearing with noise exposure during active 
service.  


CONCLUSION OF LAW

Bilateral defective hearing was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(a), 3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, and a 
statement of the case of the evidence necessary to 
substantiate his claim.  The RO has secured medical records 
and the veteran has been examined in conjunction with the 
claim.  In addition, in May 2001, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The veteran contends that his current bilateral defective 
hearing was incurred in service.  H e argues that he was 
exposed to hazardous noise in the operation of fixed and 
rotary wing aircraft.  

The veteran's service personnel records show that while on 
active duty, he served as a helicopter pilot, a field wing 
aviator, and a rotary wing aviator.  He received the Air 
Medal.  Thus, there is credible evidence of noise exposure 
during active service.  



National Guard records show that in March 1993, the veteran 
was diagnosed with a hearing loss.  His hearing profile was 
2.  On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
45
45
LEFT
05
10
20
55
55

On VA examination in September 2001, the veteran gave a 
history of exposure to aircraft noise as a helicopter pilot 
during which he could not use ear protection.  He stated that 
since leaving service in 1997, his civilian jobs and hobbies 
did not involve significant noise exposure.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
14
25
40
75
70
LEFT
15
15
40
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was as follows: the high-frequency 
sensorineural hearing loss is considered consistent with the 
veteran's history of noise exposure and is very likely 
related to his extensive military noise exposure.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. 38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002). Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption. 38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304(b) (2002).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection. 38 C.F.R. § 
3.303(b) (2002). The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent. If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence, but must provide reasons and bases for 
rejecting critical evidence, expert or otherwise. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2002).

The clinical evidence supports a finding that service 
connection for bilateral hearing loss is warranted. The 
evidence includes a recent written examination report and 
opinion by a VA examiner relating the veteran's current 
hearing loss to service. This VA audiologist opined that, 
based on current test results and considering the veteran's 
history of noise exposure, it was very likely that 
appellant's hearing loss was related to in-service acoustic 
trauma.  While the examiner did not have the veteran's 
service records, a review of the file substantiates the 
veteran's history as reported to the examiner, and there are 
no other medical records in the file concerning the veteran's 
defective hearing.  The claims folder does not include any 
competent medical evidence conflicting with the opinion.  The 
Board finds that the medical opinion constitutes probative, 
competent, expert medical evidence of record which the Board 
is legally prohibited from refuting with its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Appellant's argument is plausible, that he was exposed to 
significant acoustic trauma during service, particularly 
given his military occupational specialty, and documented 
exposure to aircraft noise over an extensive period of time.  
It is uncontroverted that hearing loss may be caused by 
significant noise exposure.  See Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  As the Court stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  Accordingly, with 
resolution of reasonable doubt in the appellant's favor, 
service connection is granted for bilateral defective 
hearing.



ORDER

Service connection for bilateral defective hearing is 
granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

